INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, (this “Agreement”) is made and entered into
effective as of      , 2016 by and between Federal Home Loan Bank of Topeka,
(“FHLBank”), and       , an officer of FHLBank (the “Officer”). This Agreement
replaces in its entirety any indemnification agreement previously entered into
between the Officer and FHLBank, which shall be terminated on the effective date
of this Agreement.

RECITALS

WHEREAS, Section 8.3 of FHLBank’s Amended and Restated Bylaws (“Bylaws”)
provides FHLBank’s officers with certain rights to indemnification; and

WHEREAS, FHLBank desires to supplement its contractual duty and obligation to
indemnify its officers in accordance with Section 8.3 of FHLBank’s Bylaws by
entering into indemnification agreements with its officers that provide
materially similar indemnification rights and duties as that provided in the
Bylaws; and

WHEREAS, this Agreement is being entered into as part of the Officer’s total
consideration for serving as an officer of FHLBank; and

WHEREAS, the Officer desires to serve and continue to serve as an officer of
FHLBank and to enter into such an agreement to supplement the indemnification
rights provided in the Bylaws.

NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein, FHLBank and the Officer do hereby covenant and agree as follows:

AGREEMENT

1. Actions Not By or in the Right of FHLBank. FHLBank shall indemnify the
Officer, if the Officer was or is a party, or is threatened to be made a party,
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, other than an action, suit or
proceeding by or in the right of FHLBank, by reason of the fact that the
Officer:



  (i)   is or was an officer, employee or agent of FHLBank, or



  (ii)   is or was serving at the request of FHLBank as an officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, or



  (iii)   rendered or attempted to render emergency aid including, without
limitation, first aid, rescue breathing, cardiopulmonary resuscitation, or use
of an automated external defibrillator, on FHLBank premises or at any
FHLBank-sponsored event, function or activity, if the Officer is or was an
officer or employee of FHLBank at the time of such action or actions,

against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement, actually and reasonably incurred by the Officer in connection
with such action, suit or proceeding, if the Officer acted in good faith and in
a manner the Officer reasonably believed to be in, or not opposed to, the best
interests of FHLBank; and, with respect to any criminal action or proceeding,
had no reasonable cause to believe the Officer’s conduct was unlawful. The
termination of any action, suit, or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Officer did not act in good faith and in a
manner which the Officer reasonably believed to be in, or not opposed to, the
best interests of FHLBank, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Officer’s conduct was
unlawful.

2. Actions By or in the Right of FHLBank. FHLBank shall indemnify the Officer if
such Officer was or is a party, or is threatened to be made a party, to any
threatened, pending or completed action, suit or proceeding, by or in the right
of FHLBank to procure a judgment in its favor by reason of the fact that the
Officer is or was an officer of FHLBank, or is or was serving at the request of
FHLBank as an officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against expenses (including attorneys’
fees) actually and reasonably incurred by the Officer in connection with the
defense or settlement of such action or suit if the Officer acted in good faith
and in a manner the Officer reasonably believed to be in, or not opposed to, the
best interests of FHLBank and except that no indemnification shall be made in
respect to any claim, issue or matter as to which the Officer shall have been
adjudged to be liable to FHLBank unless and only to the extent that the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Officer is reasonably and fairly entitled to indemnity for such
expenses which the court shall deem proper.

3. Success on the Merits or Otherwise. To the extent that the Officer has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1 or 2, or in defense of any claim, issue or
matter therein, the Officer shall be indemnified against expenses actually and
reasonably incurred by the Officer in connection therewith, including attorney
fees.

4. Determination to Indemnify. Any indemnification under Section 1 or 2 hereof,
unless ordered by a court, shall be made by FHLBank only as authorized in the
specific case upon a determination that (1) indemnification of the Officer is
proper in the circumstances because the Officer has met the applicable standard
of conduct set forth in Section 1 or 2, and (2) such permissible indemnification
is in the best interest of FHLBank and appropriate under the circumstances. Such
determination shall be made (1) by FHLBank’s board of directors (“Board”) by a
majority vote of a quorum consisting of directors who were not parties to such
action, suit or proceeding (hereinafter referred to as “disinterested
directors”), or (2) by a committee of disinterested directors designated by
majority vote of disinterested directors, even though less than a quorum; or
(3) if such a quorum is not obtainable, or even if obtainable, if a quorum of
disinterested directors so directs, by independent legal counsel in a written
opinion

5. Advance Payment of Expenses. Payments of expenses, including attorneys’ fees,
incurred by the Officer in connection with a civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by FHLBank in advance of
the final disposition of such action, suit or proceeding, beginning thirty
(30) days from the date of receipt by FHLBank of the Officer’s written
application for indemnification, including a certification and supporting
statement of the Officer’s belief that he or she ultimately will become entitled
to indemnification under this Agreement and an undertaking by or on behalf of
the Officer to repay such amount if it shall ultimately be determined that the
Officer is not entitled to indemnification by FHLBank as authorized in this
Agreement.

6. Indemnification not Exclusive. The indemnification and advancement of
expenses provided by, or granted pursuant to, the other sections of this
Agreement shall not be deemed exclusive of any other rights to which the Officer
when seeking indemnification or advancement of expenses may be entitled under
any bylaw, agreement, vote of disinterested directors or otherwise, both as to
action in the Officer’s official capacity and as to action in another capacity
while holding such office.

7. Limited Application to Persons Serving as Agents. Notwithstanding anything in
this Agreement to the contrary, FHLBank shall not be required to indemnify the
Officer who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Officer is or was an officer or employee of FHLBank, if such action, suit or
proceeding is based upon or arises out of actions taken by the Officer in his or
her capacity as an agent of the Federal Housing Finance Agency and/or the
Federal Savings and Loan Insurance Corporation, or their successors or
predecessors

8. Right to Indemnification Not to be Terminated or Diminished. In consideration
of the Officer’s continued service to FHLBank, the right of the Officer to
indemnification or advancement of expenses under this Agreement shall not be
terminated, impaired or diminished by FHLBank, and the Officer shall continue to
be entitled to indemnification and advancement of expenses under this Agreement
notwithstanding any termination or amendment of this Agreement after the
occurrence of the act or omission that is the subject of the civil, criminal,
administrative or investigative action, suit or proceeding for which
indemnification or advancement of expenses is sought, unless the provision in
effect at the time of such act or omission explicitly authorizes such
elimination or impairment after such action or omission has occurred.

9. Continuation of Right to Indemnification. The indemnification and advancement
of expenses provided by, or granted pursuant to, this Agreement shall continue
after the Officer ceases to be an officer or employee and shall inure to the
benefit of the heirs, executors and administrators of the Officer. Expenses
(including attorneys’ fees) incurred by the Officer, who ceases to be an officer
of FHLBank, in connection with a civil, criminal, administrative or
investigative action, suit or proceeding may be paid in advance upon such terms
and conditions, if any, as the Board deems appropriate, including that no such
advance payment shall be made, or continued to be made, if at any time a
disinterested majority of a quorum of FHLBank’s directors reasonably concludes
that the Officer would not likely become entitled to indemnification under this
Agreement. In the case of such a finding, advanced payments to which the Officer
is determined not entitled under this paragraph shall be reimbursed to FHLBank.
Nothing in this Section 9 shall prevent FHLBank from imposing such contractual
conditions on the advance payment of costs and expenses to the Officer, as a
former officer of FHLBank, as FHLBank deems warranted to protect its interests.

10. Contractual Right to Indemnification. The right to indemnification and
advancement of expenses provided by, or granted pursuant to, this Agreement
(1) shall be retroactive and shall be available with respect to events occurring
prior to the adoption hereof, (2) shall continue to exist after the termination
or amendment of this Agreement, with respect to actions, suits or proceedings
based on or arising from the Officer’s service to FHLBank prior to the
termination or amendment of this Agreement and (3) consistent with Section 9
above shall inure to the benefit of the heirs, executors and administrators of
the Officer.

11. Definitions. For purposes of this Agreement, references to “other
enterprise” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on the Officer with respect to any employee
benefit plan; and references to “serving at the request of FHLBank” shall
include any service as an officer or employee of FHLBank which imposes duties
on, or involves services by the Officer with respect to an employee benefit
plan, its participants and beneficiaries; and a person who acted in good faith
and in a manner he reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of FHLBank” as referred to in this
Agreement.

12. Miscellaneous. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by each of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. The parties agree that this Agreement
shall be governed by, and construed and enforced in accordance with the laws of
the State of Delaware.

[The remainder of this page is left intentionally blank.]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

FEDERAL HOME LOAN BANK OF TOPEKA

By:             
Andrew J. Jetter
President and CEO


OFFICER:

Name:

2